Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 4, 7 and 9
b.	Pending: 1-10

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Leonard B. Taylor on 11/10/2021.
Please replace the title with following:
SEMICONDUCTOR MEMORY DEVICE AND METHOD WITH SELECTION TRANSISTOR PROGRAMMING AND VERIFICATION MECHANISM.

Terminal Disclaimer
The terminal disclaimer filed on 10/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10839926 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 4, 7 and 9 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a peripheral circuit configured to perform a program operation for both the first selection transistor cell and the second selection transistor cell and a program verification operation for both the first selection transistor cell and the second selection transistor cell; and a control logic configured to control the peripheral circuit to perform the program verification operation by comparing a total cell current of both the first selection transistor cell and the second selection transistor cell with a predetermined value and to determine pass or fail of the program operation according to a result of the program verification operation” and minor variations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/10/2021